          Case 5:20-cv-00358-C Document 105 Filed 06/09/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

BRYAN WAYNE DAVENPORT,                          )
                                                )
                              Plaintiff,        )
                                                )
               vs.                              )           No. CIV-20-358-C
                                                )
BECKY PATA, et al.,                             )
                                                )
                              Defendants.       )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff brought the present action pursuant to 42 U.S.C. § 1983, seeking recompense

for alleged violations of his constitutional rights while a pretrial detainee. Consistent with the

provisions of 28 U.S.C. § 636(b)(1)(B), this action was referred to United States Magistrate

Judge Gary M. Purcell and then transferred to Magistrate Judge Amanda Maxfield Green.

Judge Green entered a Report and Recommendations (“R&R”) on February 25, 2021 and

March 19, 2021. The February R&R recommended denial of Plaintiff’s Motion for TRO

and/or Preliminary Injunction (Dkt. No. 90) and Plaintiff’s Motion to Grant TRO and/or

Preliminary Injunction (Dkt. No. 93). The Court file reflects that no party objected to this

R&R.    Accordingly, the Court adopts the February R&R (Dkt. No. 95) in its entirety.

Plaintiff’s Motion for TRO and/or Preliminary Injunction (Dkt. No. 90) and Plaintiff’s Motion

to Grant TRO and/or Preliminary Injunction (Dkt. No. 93) are DENIED.

       Judge Green’s March R&R addressed Motions to Dismiss filed by several of the

Defendants, recommending one be denied, one be found moot, and the remainder granted.

Plaintiff has filed a document entitled “Motion for Leave to Amend and Supplement the

Complaint and an Objection to Grant Defendants’ Beem, Garner, and Turn Key Health Clinics,
          Case 5:20-cv-00358-C Document 105 Filed 06/09/21 Page 2 of 2




LLC Motion’s to Dismiss” (Dkt. No. 98). The Court notes that Plaintiff’s pleading is in

violation of LCvR 7.1(c), and subject to being stricken. However, the Court, on this occasion,

will consider Plaintiff’s Objection.    In his Objection, Plaintiff offers only conclusory

statements to demonstrate error in the analysis and reasoning of Judge Green. Upon de novo

review, the Court finds the facts and law are accurately set out in the Magistrate Judge’s R&R

and there is no purpose to be served in repeating them yet again. Accordingly, the Court

adopts, in its entirety, the Report and Recommendation of the Magistrate Judge (Dkt. No. 96).

Defendant Pata’s Motion to Dismiss (Dkt. No. 50) is DENIED. The Motions to Dismiss of

Defendants Beem (Dkt. No. 49), Turn Key Health Clinics, LLC (Dkt. No. 52), and Garner

(Dkt. No. 54) are GRANTED. Plaintiff’s claims against these Defendants are DISMISSED

without prejudice.   Defendant Wheatley’s Motion to Dismiss (Dkt. No. 53) is MOOT.

Plaintiff’s request to Amend his Complaint to add a state law claim as set out in (Dkt. No. 63)

is DENIED.

       As noted above, Plaintiff has filed a Motion to Amend his Complaint (Dkt. No.

98). That Motion and the associated Objections are re-referred to Magistrate Judge

Green for consideration consistent with the original Order of Referral.

       IT IS SO ORDERED this 9th day of June 2021.




                                              2
